Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 1 of 8 Page ID #:5393




  1   Scott E. Schutzman, Esq. SBN 140962
      LAW OFFICES OF SCOTT E. SCHUTZMAN
  2   2124 Main Street, Suite 130
  3   Huntington Beach, California 92648
      Tel: 714-374-0099
  4
      Fax: 714-374-0104
  5   Email: schutzy@msn.com
  6
      Attorneys for Plaintiffs, Johnny Galvan,
  7   Sandy Mumma, and Stavros Patsalos
  8
                           UNITED STATES DISTRICT COURT
  9
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12   Johnny Galvan, Sandy Mumma, and            Case No. 8:18-cv-01721-AB (FFMx)
 13   Stavros Patsalos,                          Hon. Andre Birotte, Jr.
 14         Plaintiffs,                          PLAINTIFFS’ OPPOSITION TO
 15                                              DISNEY’S EX PARTE
      v.                                         APPLICATION TO STRIKE
 16
                                                 GALVAN AND MUMMA’S
 17   WALT DISNEY PARKS AND                      DECLARATIONS AND GALVAN’S
 18   RESORTS US, CO. INC.,                      DEPOSITION ERRATA SHEET
 19         Defendants.
 20                                              Date: November 22, 2019
                                                 Time: 10:00 a.m.
 21                                              Courtroom: 7B
 22
 23
 24         Plaintiffs Johnny Galvan and Sandy Mumma hereby oppose Defendant
 25
      Disney’s ex parte application to strike the declarations of Johnny Galvan and
 26
 27   Sandy Mumma, and Johnny Galvan’s deposition errata sheet.
 28
                                                 1
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 2 of 8 Page ID #:5394




  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    Introduction.
  3
            By way of this motion, Defendant Walt Disney Parks and Resorts US Co.,
  4
  5   Inc., hereinafter “Disney,” expects the Plaintiffs, one of which has less than a
  6
      twelfth grade education and a second who has no legal education, to not only
  7
  8   allege each and every fact and piece of law in the complaint that applies to the
  9   case, but also to recite at their deposition in response to Disney’s questions each
 10
      piece of law and fact as it applies to the law. At the deposition Disney asked
 11
 12   questions about contract, i.e., whether there was one, when it was Disney who
 13
      was in possession of the evidence that Plaintiffs had yearly passes during the
 14
 15   relevant time periods of the case, and in its motion for summary judgment showed
 16
      the evidence of the dates when the Plaintiffs attended Disneyland and California
 17
 18   Adventure.

 19         Disney also forgets that in the Ninth Circuit, the complaint need only
 20
      provide notice of the claim and the law which applies to the claim. See Robles v.
 21
 22   Domino’s Pizza, 913 F.3d 898 (2019) reversing a motion to dismiss on the
 23
      grounds that the defendant claimed it did not have fair notice about what the case
 24
 25   was about.
 26         The general rule in the Ninth Circuit is that the party cannot create an issue
 27
      of fact by an affidavit contradicting his prior deposition testimony. Yeager v.
 28
                                                2
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 3 of 8 Page ID #:5395




  1   Bowlin, 693 F.3d 1076, 1080 (Ninth Cir. 2012). However, the non-moving party
  2   is not precluded from elaborating upon, explaining, or clarifying prior testimony
  3
      elicited by opposing counsel on deposition and/or minor inconsistencies that
  4
  5   result from an honest discrepancy, a mistake, or newly discovered evidence which
  6
      supports no basis for excluding an opposition affidavit. Yeager, 693 F.3d at
  7
  8   1081; cited in Robles v. Agreserves, Inc., 158 F.Supp.3d 952 (E.D. Cal. 2016).
  9         The fact that the declarations go to issues of mistake or newly discovered
 10
      evidence should militate in favor of this motion being denied.
 11
 12   II.   The Declarations of Galvan and Mumma Do Not Contradict Their
 13         Deposition Testimony.
 14         Johnny Galvan’s Declaration does not contradict his deposition testimony.
 15
      Galvan is not in possession of his medical records which were subpoenaed by
 16
 17   Disney. Those medical records show that Galvan became aware after the case
 18
      was filed that he was diagnosed with panic disorder in addition to anxiety
 19
 20   disorder. The declaration simply explains and is consistent with Galvan’s
 21   medical records. Disney may not like it but it is a fact. See Galvan’s medical
 22
      records at Exhibit “A” to the Schutzman Declaration in support of Plaintiffs’
 23
 24   opposition to the motion for summary judgment, 3P-GAL-000033; 3P-GAL-
 25
      000038. See Mumma’s medical records at Exhibit “B” to the Schutzman
 26
 27   Declaration in support of Plaintiffs’ opposition to the motion for summary
 28
      judgment, 3P-MUM-001308; 3P-MUM-001310; 3P-MUM-001312; 3P-MUM-
                                              3
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 4 of 8 Page ID #:5396




  1   001317. Disney asked Galvan at his deposition whether he had a contract. It is
  2   clear from Exhibit “C” of the Schutzman Declaration submitted herewith, page
  3
      226, that Mr. Schutzman objected and allowed Galvan to answer. The fact of the
  4
  5   matter is Disney knew Galvan had a contract because Disney was provided with
  6
      Galvan’s annual pass and Disney searched its records and found that Galvan
  7
  8   attended the park several times. Disney therefore did not have good faith belief in
  9   the question it asked whether Galvan had a contract with Disney. Disney was in
 10
      possession of the contract. Questions asked in bad faith may be objected to on the
 11
 12   grounds of relevancy. See Amco Eng’r Co. v. Bud Radio Inc., 38 FRD 51, 53
 13
      (N.D. Ohio 1965). Plaintiffs’ counsel objected to the question and let Galvan
 14
 15   answer. The fact that Galvan who has not even completed 12th grade did not
 16
      understand the legal ins and outs of his claim should not disqualify his
 17
 18   declaration. Disney should be admonished for asking bad faith questions of the

 19   Plaintiff at deposition.
 20
            The fact that Galvan drives a truck and sits in a comfortable seat in traffic
 21
 22   has nothing whatever to do with the fact that he cannot wait standing in line. The
 23
      fact that Galvan may wait in other aspects of his life is nothing more than an
 24
 25   argument. Galvan has testified that both at his deposition and in his declaration
 26   that he “melted down” in line at Disney. Disney tried this argument in AL by and
 27
      through DL v. Walt Disney Parks and Resorts US Inc., 900 F.3d 1270, 1298. The
 28
                                               4
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 5 of 8 Page ID #:5397




  1   court concluded that issues of fact existed about whether a plaintiff could prove a
  2   reasonable accommodation was necessary. Here, Disney is raising triable issues
  3
      of facts better left to the jury. Additionally, Disney points out in a footnote
  4
  5   Plaintiff’s objections of argumentative and relevance in its Separate Statement
  6
      filed with its summary judgment motion. Based on Amco Eng’r Co. v. Bud Radio
  7
  8   Inc., 38 FRD 51, 53 (N.D. Ohio 1965), objecting on the grounds of
  9   argumentative, relevance, or legal conclusion was the proper thing to do.
 10
            Galvan and Mumma claimed in their complaint as well as in their
 11
 12   interrogatories that there were 3 visits to Disneyland. At their depositions,
 13
      Galvan testified that he was not accommodated during 3 visits in 2015, and
 14
 15   Mumma testified that they were not accommodated at one visit in 2014 and 2
 16
      visits in 2015. The fact that both Galvan and Mumma could point to certain visits
 17
 18   when they were not accommodated and disagree to the dates is not a reason for

 19   their testimony to be stricken.
 20
            Galvan also provided Disney with a placard for his automobile. This was
 21
 22   produced at the deposition of Mumma and was made an exhibit to Mumma’s
 23
      deposition. See Schutzman Declaration at Exhibit “B.”
 24
 25         Galvan’s changes were provided by Galvan to his attorney within 30 days
 26   of when he received the transcript of the deposition. When Mr. Schutzman sent
 27
      the transcript to Galvan by email, Galvan could not open the attached transcript.
 28
                                                5
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 6 of 8 Page ID #:5398




  1   See Schutzman Declaration, ¶ 2. Because the court reporter did not send the
  2   deposition with the appended exhibits, it took Mr. Schutzman several days to put
  3
      the deposition transcript together and mail it to Galvan. Mr. Schutzman received
  4
  5   the changes within 30 days of when it was sent. However, unfortunately on the
  6
      day when the opposition to the motion for summary judgment was due, the power
  7
  8   in Mr. Schutzman’s office building was down for approximately 13 hours.
  9   Plaintiffs’ counsel was barely able to get the opposition papers filed and now has
 10
      transmitted the changes to the court reporter. FRCP 30(e) is not restricted to
 11
 12   correcting stenographical errors. See Unlimited Resources Inc. v. Deployed
 13
      Resources LLC, 75 Fed. Rules Serv.3d 938(M.D. FLA 2010). A party is
 14
 15   permitted to make changes which expanded upon but did not contradict his
 16
      deposition testimony. See Dering v. Service Experts Alliance LLC, 69 Fed. Rules
 17
 18   Serv. 3d 939 (M.D. GA 2007). Further, where both the original and the changed

 19   answers remain a part of the record, the trier of fact can determine honesty. See
 20
      Thorn v. Sundstrand Aerospace Corp., 207 F.3d 383, 389 (7th Cir. 2000). In
 21
 22   order to prevent abuse, the court may allow both versions of the transcript to be
 23
      read at trial. Unlimited Resources Inc., v. Deployed Resources LLC, 75 Fed.
 24
 25   Rules Serv. 3d 938 (M.D. FLA 2010).
 26   ///
 27
      ///
 28
                                               6
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 7 of 8 Page ID #:5399




  1   III.   Conclusion.
  2          For all the reasons stated above, Plaintiffs request the Court to deny the
  3
      application of Disney to strike the Declarations of Johnny Galvan and Sandy
  4
  5   Mumma and Johnny Galvan’s deposition errata sheet.
  6
  7
  8   Date: November 12, 2019          LAW OFFICES OF SCOTT E. SCHUTZMAN
  9
 10
                                       By: /ses/ Scott E. Schutzman
 11
                                           Scott E. Schutzman
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                7
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
Case 8:18-cv-01721-AB-FFM Document 78 Filed 11/12/19 Page 8 of 8 Page ID #:5400




  1                            CERTIFICATE OF SERVICE
  2         I certify that on November 12, 2019, I electronically filed the foregoing
  3
      with the Clerk of the Court for the United States District Court, Central District of
  4
  5   California, by using the CM/ECF system. Participants in the case who are
  6
      registered CM/ECF users will be served by the CM/ECF system.
  7
  8
  9                                                 __/s/ Charisse Estrada_________
 10                                                        Charisse Estrada
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                8
      8:18-cv-01721-AB (FFMx)            PLAINTIFFS’ OPPOSITION TO DISNEY’S EX
      PARTE APPLICATION TO STRIKE GALVAN AND MUMMA’S DECLARATIONS AND GALVAN’S
      DEPOSITION ERRATA SHEET
